     Case 2:21-cv-10441-MFL-EAS ECF No. 1, PageID.1 Filed 02/26/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


LARRY JONES and D'SHAWN
JONES,

                          Plaintiffs,           Hon:

v.                                              Case No: 21-10441


FLORA BLANDING, BAILEY
RUMSCHLAG, PAUL SWEPPY,
JAMES DEMPS, and CITY OF
DETROIT, a Municipal Corporation,
Jointly and Severally,

                          Defendants.

FRANK K. RHODES, III (P-24119)                  MICHAEL M. MULLER (P-38070)
Attorney for plaintiffs                         Attorney for City of Detroit
19080 West Ten Mile Road                        2 Woodward Avenue, Suite 500
Southfield, MI 48075                            Detroit, MI 48226
(248) 350-0110                                  (313)-237-5052
FKRhodes49@gmail.com                            mullm@detroitmi.gov

                                      NOTICE OF REMOVAL

        NOW COME defendants, City of Detroit, Paul Sweppy, James Demps and

Flora Blanding, and for their Notice of Removal, state as follows:

1.      That on or about February 17, 2021, plaintiff filed Case No. 21-002179-NO in

        the Circuit Court for the County of Wayne, State of Michigan naming City of


K:\DOCS\LIT\mullm\A13000\removal\MM3971.WPD
     Case 2:21-cv-10441-MFL-EAS ECF No. 1, PageID.2 Filed 02/26/21 Page 2 of 3




        Detroit, Paul Sweppy, James Demps and Flora Blanding as party defendants.

        (Exhibit A).

2.      That plaintiff’s complaint asserts federal civil rights claims under 42 U.S.C.

        §1983 against all individual defendants for alleged violation of the 4th

        Amendment to the U.S. Constitution in paragraph 9 and against the City under

        Monell        in    paragraph         11,   together   with   state   claims   for   False

        Arrest/Imprisonment, Malicious Prosecution and Assault & Battery/excessive

        force. (Exhibit A).

3.      That this Honorable Court has original jurisdiction over the aforesaid claims

        under 28 U.S.C. §1331 (Federal Question Jurisdiction), and such claims are

        removable pursuant to 28 U.S.C. §1441(b) and §1446(b).

4.      That the within Notice for Removal has been filed within thirty days of service

        (February 23, 2021), notice of filing or otherwise of the Complaint in Case No.

        21-002179-NO by and through which defendants first ascertained the case had

        become removable.


                                                         /s/Michael M. Muller
                                                         MICHAEL M. MULLER (P-38070)
                                                         Senior Assistant Corp Counsel
                                                         2 Woodward Avenue, Suite 500
                                                         Detroit, MI 48226
Dated: February 26, 2021                                 (313) 237-5052


K:\DOCS\LIT\mullm\A13000\removal\MM3971.WPD
     Case 2:21-cv-10441-MFL-EAS ECF No. 1, PageID.3 Filed 02/26/21 Page 3 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


LARRY JONES and D'SHAWN
JONES,

                          Plaintiffs,                Hon:

v.                                                   Case No: 21-10441


FLORA BLANDING, BAILEY
RUMSCHLAG, PAUL SWEPPY,
JAMES DEMPS, and CITY OF
DETROIT, a Municipal Corporation,
Jointly and Severally,

                          Defendants.

FRANK K. RHODES, III (P-24119)                       MICHAEL M. MULLER (P-38070)
Attorney for plaintiffs                              Attorney for City of Detroit
19080 West Ten Mile Road                             2 Woodward Avenue, Suite 500
Southfield, MI 48075                                 Detroit, MI 48226
(248) 350-0110                                       (313)-237-5052
FKRhodes49@gmail.com                                 mullm@detroitmi.gov

                                       PROOF OF SERVICE

I hereby certify that on February 26, 2021, I electronically filed the foregoing
papers with the Clerk of the Court using the ECF system. The undersigned also
certifies that a copy of the Notice of Removal and this Proof of Service was served
on the attorney of record in the above cause by emailing the same to him at his email
address of record with Wayne County Circuit Court.

                                         /s/Michael M. Muller


K:\DOCS\LIT\mullm\A13000\removal\MM3971.WPD
